OPINION
PER CURIAM.
A section of the Code of Ordinances of the Fairbanks North Star Borough provides that businesses shall keep suitable records of all sales in order to determine the amount of sales taxes for which they are liable, and provides that these records shall be open for examination by borough officials.1 The sole question presented on this appeal is whether a civil action may be maintained under this ordinance to compel a business to open its records for an audit by borough officials. We conclude that such an action is permissible and therefore reverse the judgment of the trial court of September 7, 1979.
No question is raised as to whether such documents might be privileged under the federal or state constitution and we intimate no view on that topic.
The judgment is REVERSED and the case is REMANDED for further proceedings.

. The section is FNSB 3.48.140(A):
Record keeping duty — Investigation. A. It shall be the duty of every seller engaged or continuing in business in the borough to keep and preserve suitable records of all sales made by him, and such other books or accounts as may be necessary to determine the amount of tax for the collection of which he is liable hereunder. It shall be the duty of every such person to keep and preserve a period of three years all invoices of goods and merchandise purchased for resale, and all such books, invoices and other records as may be necessary, all of which shall be open for examination at any reasonable time by the mayor or his duly authorized agents.